Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination (RCE)
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.  
This non-final action is in response to papers filed 10/19/2021 providing a submission  of a terminal disclaimer for RE47634, and amendment of new claims 21 and 28.  New claims 21 and 23-29 are pending.  Claim 31 is not present in this reissue contrary to remark on pages 6-7.  
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 8059683 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Response to Arguments
Applicant's arguments filed Jan. 8, 2021 have been fully considered but they are not persuasive.  In reconsideration of objection of specification for lack of notice raised in first action mailed Oct 30, 2020, the addition of the paragraph to ‘683 patent for a claim in priority does not address the notice to public there are multiple reissue applications of ‘683 patent required in 37 CFR 1.177(a) at least for not stating there is multiple reissue applications, identifying each reissue application (i.e., 16/588156, 14/230860 and 14/081021) with their relationship to this application and respective filing date.  The requirement in 37 CFR 1.177(a) states:   
(a) The Office may reissue a patent as multiple reissue patents. If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date. The Office may correct by certificate of correction under § 1.322 any reissue patent resulting from an application to which this paragraph applies that does not contain the required notice.  
 
The added paragraph to the specification under the heading “CROSS REFERENCE TO RELATED APPLICATIONS” in amendment received Jan. 08, 2021 identifies related applications with their filing dates but the amended paragraph appears to address a different requirement at least since it lacks stating there are multiple reissue applications for same reissue patent that identifies each of the reissue applications with their respective filing date and relationship required by 37 CFR 1.177.  Instead, the paragraph added to the specification in the 
Applicant’s amendments and remarks, see pages 2-5, filed Oct. 19, 2021, with respect to status of claims have been fully considered and are persuasive.  The objection of amendment filed 6/4/2021 has been withdrawn.  
Applicant’s arguments, see page 6, filed Oct. 19, 2021, with respect to improper broadening beyond two year statutory period have been fully considered and are persuasive.  The rejection of claims 21 and 23-29 has been withdrawn. 
Applicant’s arguments, see page 6, filed Oct. 19, 2021, with respect to improper recapture have been fully considered and are not persuasive.  The rejection of claims 21 and 23-29 has been withdrawn. 
Applicant’s arguments, see page 6 and terminal disclaimer of RE47634 , filed Oct. 19, 2021, with respect to obviousness double patenting (ODP) have been fully considered and are persuasive with submission of terminal disclaimer of RE47634.  The rejection of claims 21 and 23-29 has been withdrawn. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “without relying on a connection setup procedure” is not presently described in ‘683.  This limitation was added herein in amendment received 1/8/2021 but that amendment fails to provide explanation of support for “without relying on a connection setup procedure.”  This limitation was similarly added in parent reissue application 14/230860 in amendment received 1/19/2019 where based on remarks therein, applicant asserts support from without relying on a connection setup procedure” in this reissue and there appears a lack of antecedent basis for this element.  Amend ‘683 to provide antecedent basis herein is required.  
Applicant is reminded of requirement to notify public of each reissue application of a single patent.  See 37 CFR 1.177.  See also MPEP 1451.   
If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.    

The amendment filed Jan. 08, 2021 amended the specification to provide a claim of priority that states this is a reissue application and to state “This application is also related to a continuation reissue application 14/230,983 filed Mar. 31, 2014 of application Ser. No. 14/081,021 now the reissued patent U.S. Pat. No. RE 45,346E having a reissue date of Jan. 20, 2015.”  However, it fails to specifically state there are multiple related applications of same reissue patent as herein so this application must be amended to contain in the first paragraph of the specification a notice stating more than one [i.e., 3 in this case] reissue applications were filed and identify each of the reissue applications to include the related reissues 14/081021, 14/230860 and 14/230983 of same ‘683 patent with each of their respective filing date and relationship to this application, as required by 1.177.  The aforementioned amendment to specification appears to be a modified claim of priority.  That amendment to the specification lacks all elements required by notice under 37 CFR 1.177.  A statement of a priority claim such as under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c) is a separate requirement from a notice of related reissue applications under 177.  
Reissue Applications
The reissue declaration filed Nov. 29, 2019 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  The reissue declaration filed in response to Notice of Missing Parts is defective because it fails to identify at least one error which is relied upon to support this reissue application for at least one claim.  The applicant is reminded of requirement to declare at least one error such as for at least one claim of patent for patent to be wholly or partially inoperative or invalid as basis for this reissue application but they have declared no error in this case.  In this case, the noted declaration states “at least one error is the failure to claim an embodiment regarding wherein the aggregating includes placing each of a plurality of length information fields respectively in front of each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units as now found in claims 21 and 30.”  Claim 30 has been cancelled; but, more specifically, the declaration herein fails to declare how/why “wherein the aggregating includes placing each of a plurality of length information fields respectively in front of each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units as now found in claims 21” renders the ‘683 patent to be wholly or partially inoperative or invalid as required by 37 CFR 1.175 and 35 USC 251.  
Relatedly, in now granted reissue Appl. No. 14/230860, applicant amended the claims therein to recite “wherein the aggregating includes placing each of a plurality of length information fields respectively in front of each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data unit” (as amended on 3/28/2018, and as issued in claims 21-38 of RE47634) while its declaration (11/08/2017) states this similar error as “At least one error is the failure to claim subject matter disclosed in the specification regarding a data transmission/reception method in near field communication in which a plurality of length information fields are respectively inserted in front of a plurality of data packet units, as now recited in claim 24.”  It appears that the error cited above on declaration herein is the same or similar error stated in declaration in 16/230860.  Thus, a review of the error herein is already corrected or being corrected in the same way in a related or co-pending reissue application of same underlying patent (i.e., 8059683) in above noted parent reissue application (e.g., “wherein the aggregating includes placing each of a plurality of length information fields respectively in front of each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data unit” as recited in claims 21-38 of RE47634 that is as similarly recited herein).  Therefore, it is unclear what error is relied on herein for underlying ‘683 patent that this reissue addresses that does not regard same or similar correction addressed in a related or co-pending reissue application, including 16/230860.  
Thus, for above reasons, the declaration is defective for lacking at least one error relied on herein that renders the patent partially or wholly inoperative or invalid for this reissue that is not addressed in same manner in a related/co-pending reissue.  This issue of same error addressed in same manner can be resolved by pointing out how the same error is being corrected in the current reissue in the remarks as per MPEP 1414(II)(D)(1).  
“If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183  will be needed to waive pre-AIA  37 CFR 1.175(e)  for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183  is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).”  

Therefore, Applicant is required to provide a statement to explain this issue in compliance with 37 CFR 1.175(f)(2), for reasons as noted above.  
Claims 21 and 23-29 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Primary Examiner, Art Unit 3992  

Conferee(s): 
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992